


Exhibit 10.16
VECTRUS, INC.
SEVERANCE PLAN


INTRODUCTION
Vectrus, Inc. (the “Company”) has established the Vectrus, Inc. Severance Plan
(the “Plan”) effective September 27, 2014, for the benefit of its eligible U.S.
salaried employees and the eligible U.S. employees of its subsidiaries
(collectively, Vectrus, Inc. and its subsidiaries are referred to as the
“Company”). Non-U.S. companies shall comply with their local laws and, to the
extent applicable, the Company units not subject to U.S. law shall apply the
intent and provisions of this policy consistent with national and local law.


The Plan is designed to give the Company a basis to provide severance payments
on a discretionary basis to certain employees whose employment is terminated by
the Company other than for cause. This document is designed to serve as both the
Plan document and the summary plan description for the Plan. The legal rights
and obligations of any person having an interest in the Plan are determined
solely by the provisions of the Plan, as interpreted by the Plan Administrator.
The Company has the sole discretion to determine whether an employee may be
considered eligible for benefits under the Plan. Nothing in the Plan will be
construed to give any employee the right to receive severance payments or to
continue in the employment of the Company. The Plan is unfunded, has no trustee
and is administered by the Plan Administrator. The Plan is intended to be an
“employee welfare benefit plan” within the meaning of Section 3(1) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C.
§1002(1), and 29 C.F.R. §2510.3-2(b). Please review the section entitled
“Amendment and Termination of the Plan” regarding the Company’s reservation of
rights. To the maximum extent permitted under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), the Plan is intended to be a
“separation pay plan” under Section 409A of the Code, in accordance with the
final regulations issued thereunder and related guidance, and shall be
maintained, interpreted and administered accordingly.
This Plan supersedes all prior severance pay plans or practices applicable to
eligible U.S. salaried employees covered by this Plan, whether formal or
informal or written or unwritten, of the Company.
































--------------------------------------------------------------------------------




GENERAL INFORMATION


1


Plan Name:
Vectrus, Inc. Severance Plan
 
 
 
2


Plan Number:
[ ]
 
 
 
3


Employer/Plan Sponsor:
Vectrus, Inc.
 
 
655 Space Center Drive
 
 
Colorado Springs, CO 80915
 
 
(719) 591-3600
 
 
 
4


Employer Identification Number:
38-3924636
 
 
 
5


Type of Plan:
Welfare Benefit - Severance Pay Plan
 
 
 
6


Plan Administrator:
Senior Vice President & Chief Human Resources Officer
 
 
c/o Vectrus, Inc.
 
 
655 Space Center Drive
 
 
Colorado Springs, CO 80915
 
 
 
7


Agent for Service of Legal Process
Senior Human Resources Executive of his or her Designee.
 
 
 
8


Sources of Contributions:
The Plan is unfunded and all benefits are paid from the general assets of the
Company.
 
 
 
9


Type of Administration:
The Plan is administered by the Plan Administrator with benefits provided in
accordance with the provisions of the applicable Plan document.
 
 
 
10


Plan Year:
The Plan's fiscal records are kept on a fiscal year basis ending December 31.



COVERAGE
All regular, active salaried executive and corporate level employees of the
Company who are employed in the U.S. are eligible to participate in the Plan.
Local businesses or divisions are covered by the Plan but may have different
severance payment schedules. Individuals ineligible for coverage include (i) any
person who provides service as an intern, special project employee or other
temporary employee, (ii) any person whose terms and conditions of employment are
determined through collective bargaining

2



--------------------------------------------------------------------------------




with a third party, unless the collective bargaining agreement provides for
participation in the Plan, (iii) any person performing services for the Company
pursuant to an arrangement with a third party leasing organization, (iv)
employees who are covered under the Senior Executive Severance Pay Plan, or any
individual agreement, plan, arrangement or program providing severance and (v)
any person whom the Company determines, in its sole discretion, is not a common
law employee. If a person described in clauses (iii) or (v) is subsequently
classified by the Company, the Internal Revenue Service or a court as an
employee, such person, for purposes of this Plan, shall be deemed an employee
from the actual (and not the effective) date of such classification, but shall
nonetheless be ineligible for coverage under the Plan.
ELIGIBILITY
A.
When You Are Eligible

The Company may make severance payments to any employee whom the Company
determines, in its sole and exclusive discretion, is an eligible employee and
has incurred an involuntary termination of employment, except as specified
below. Keep in mind that severance pay is not a right accruing to any employee.
Decisions in this matter remain a prerogative of management, which will exercise
its discretion in such circumstances, taking into account the interests of
individuals and the business needs of the Company.
In order to receive any severance payment benefits, you must sign and not revoke
a waiver/release, in a form provided by the Company, of all claims arising out
of your employment relationship with the Company and the termination of that
relationship, and you must return all Company property, including files,
manuals, keys, access cards, credit cards and Company-owned equipment in your
possession. You may also be required, in the discretion of the Company, to
reaffirm any covenant against disclosure and assignment of intellectual
property, confidentiality, non-competition or non-disparagement agreement
previously entered into and you may be required to agree to such additional
terms and conditions related to the termination of the employment relationship
that the Company, in its sole discretion, decides to require as a condition of
receiving severance payments hereunder.
B.
When You Are Not Eligible

Notwithstanding the foregoing, you are not eligible for severance pay in any of
the following circumstances:
1.
You voluntarily resign or voluntarily retire.

2.
You are discharged by the Company for cause as determined by the Company, in its
sole and exclusive discretion, including, but not limited to, misconduct or
violation of Company policies, rules or Code of Conduct. If the Company
determines, after your termination of employment, that you violated any terms or
conditions relating to your employment, your severance agreement or the
Company’s Code of Conduct or any policies of the Company, the Company may
discontinue severance payments.

3.
Prior to or on your last day of scheduled employment, you die or experience a
physical or mental condition entitling you to, disability benefits or workers
compensation.

4.
You fail to return to employment following an approved leave of absence.


3



--------------------------------------------------------------------------------




5.
You terminate employment as a result of a court decree.

6.
Your termination of employment is related to a corporate transaction, such as a
sale or transfer of assets (including the sale of a division or business unit or
any operation thereof), a sale of stock, or a stock dividend, spinoff,
reorganization that results in you no longer being employed by the Company and
you are (i) offered comparable employment with the acquirer or the new employer;
or (ii) you are not offered comparable employment with the acquirer or new
employer, but are offered a comparable position with the Company, and you do not
accept such offer of employment.     The Company shall reasonably determine what
constitutes comparable employment.

7.
You receive, or are entitled to receive, severance benefits under any other
severance plan, agreement or arrangement of the Company or any successor entity.
Notwithstanding any provision of the Plan to the contrary, the Company, in its
sole discretion and acting as the Plan sponsor and not as a fiduciary, reserves
the right (a) to amend eligibility requirements and conditions or establish
additional eligibility requirements and conditions, (b) to determine whether an
employee satisfies the eligibility requirements for severance benefits, (c) to
award severance benefits to a terminated employee who is not otherwise eligible,
(d) to deny benefits to an employee who is otherwise eligible, (e) to award
benefits to any terminated employee in a greater or lesser amount than provided
for in the Plan, or (f) to pay out benefits in a manner or on a schedule other
than provided for in the Plan.

PLAN BENEFITS
If you have been selected to receive a severance payment benefit, as determined
by the Company, you may be eligible for a benefit which may be based upon your
completed years of service, weekly pay and salary grade or position level, or
any other factors determined to be relevant by the Company, in its sole
discretion.
Your "termination date" shall be the date on which your active service ends,
i.e., your last day of active employment with the Company.
The Company may provide a fixed level or schedule of benefits in connection with
any special termination program designed by the Company. In the absence of any
other determination, the amount of severance pay will be determined in
accordance with the attached Exhibit 1 (Executive Severance Pay Benefits,
Exhibit 2 (Band B or Comparable Level Severance Pay Benefits) or Exhibit 3
(Non-Executive Severance Pay Benefits) using a tiered approach based on both
your salary grade or position level and your completed years of service with the
Company:
“Years of service” means the total number of your completed years of service as
a full-time employee of the Company and, as applicable, with ITT Corporation
and/or Exelis Inc. (or their respective affiliates). Adjusted service dates will
be used for employees who have bridged prior breaks in service, as determined by
the Company.
“Weekly pay” means your weekly base salary rate at the time of your termination
date, including regularly scheduled shift differential where applicable, and
excluding overtime pay and other allowances.
You are solely responsible for the payment of all taxes that results from your
receipt of severance pay benefits. In addition, all severance pay benefits will
be subject to all applicable federal, state and

4



--------------------------------------------------------------------------------




local tax withholding requirements. Severance pay benefits will be reduced by
amounts provided in respect of any WARN obligation.
Severance payments will be made from the general assets of the Company.
Severance pay will be paid in installments according to your business or
divisions normal payroll cycle, with the first payment, which will cover the
severance pay that is payable to you within 60 days after your termination date,
paid to you on the first payroll date that occurs within such 60 day period,
(provided that should such 60 day period span two calendar years, such payments
will commence in the second of the two calendar years) and the remaining
installments, if any, of your severance pay, paid according to your business or
unit’s normal payroll cycle; provided that in order for you to receive severance
pay under this Plan the Company must receive an effective waiver/release and the
revocation period for such release must have expired within such 60 day period.
In addition, you must return all Company property as described under “When Your
Are Eligible” above.
If you are receiving severance pay and are rehired by the Company, you must
agree to forego any remaining severance pay beyond your rehire date. If your
employment is again terminated before prior service has been bridged, (“Bridge”
describes the period when you return to work for the Company and work an amount
of time equal to the time you were not with the Company) you will be eligible to
receive only that portion of severance pay that was foregone and not received.
In your first paycheck following your termination date, you will be paid your
accrued weekly pay which was not paid to you prior to your termination date,
along with any vacation pay due at the time of your termination date in
accordance with the provisions of your business or unit’s vacation policy.
Severance pay will not be used or considered in the computation or accrual of
benefits under any other benefit plan or program except to the extent explicitly
permitted in such plan or program. In the event you die before receiving all of
the severance payments due to you, any remaining payments shall be paid in a
lump sum to your estate.

5



--------------------------------------------------------------------------------




COMPLIANCE WITH CODE SECTION 409A
This Plan is intended to comply with the requirements of Section 409A of the
Code, to the extent applicable, and this Plan shall be interpreted to avoid any
penalty sanctions under Section 409A of the Code. Accordingly, all provisions
herein, or incorporated by reference, shall be construed and interpreted to
comply with Section 409A of the Code and, if necessary, any such provision shall
be deemed amended to comply with Section 409A of the Code and regulations
thereunder. All payments to be made upon a termination of employment that
constitutes deferred compensation under this Plan may only be made upon a
“separation from service” under Section 409A of the Code. In no event may you,
directly or indirectly, designate the calendar year of payment. Severance
payments made in the form of installments under this Plan shall be deemed
‘separate payments’ within the meaning of Section 409A of the Code.

You are solely responsible for all taxes that may result from your receipt of
the amounts payable to you under this Agreement, and neither the Company nor any
of its affiliates makes or has made any representation, warranty or guarantee of
any federal, state or local tax consequences to you of you receipt of any
benefit or payment hereunder, including, but not limited to, under Section 409A
of the Internal Revenue Code of 1986, as amended.


To the maximum extent permitted under section 409A of the Code, the severance
benefits payable under this Plan are intended to be exempt under section 409A in
reliance on the “separation pay” exception under Treas. Reg.
§1.409A-1(b)(9)(iii), the short-term deferral exception under Treas. Reg.
§1.409A-1(b)(4), or any other applicable exception; provided, however, any
amount payable to you during the six (6) month period following your termination
date that does not qualify within such exception and constitutes deferred
compensation subject to the requirements of section 409A of the Code, then such
amounts shall hereinafter be referred to as the “Excess Amount.” If at the time
of your termination date, you are a “specified employee” (as defined in section
409A of the Code and determined in the sole discretion of the Company in
accordance with the Company’s “specified employee” determination policy), then
the Company shall postpone the commencement of the payment of the portion of the
Excess Amount that is payable within the six (6) month period following your
termination date for six (6) months following your termination date. The delayed
Excess Amount shall be paid in a lump sum to you within thirty (30) days
following the date that is six (6) months following your termination date and
any installments payable to you after such six (6) month period shall continue
in accordance with their original schedule. If you die during such six (6) month
period and prior to the payment of the portion of the Excess Amount that is
required to be delayed on account of section 409A of the Code, such Excess
Amount shall be paid to your estate within sixty (60) days after your death.
CLAIMS PROCEDURE
Adverse Benefit Determinations
If you have been determined to be eligible to receive benefits under the Plan,
you may contest the administration of the benefits (but not the level of
benefits) by completing and filing a written claim for reconsideration with the
Plan Administrator. If the Plan Administrator denies a claim in whole or in
part, the Plan Administrator will provide notice to you, in writing, within 90
days after the claim is filed, unless the Plan Administrator determines that an
extension of time for processing is required. In the event that the Plan
Administrator determines that such an extension is required, written notice of
the extension shall

6



--------------------------------------------------------------------------------




be furnished to you prior to the termination of the initial 90-day period. The
extension shall not exceed a period of 90 days from the end of the initial
period of time and the extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Plan Administrator
expects to render the benefit decision.
The written notice of a denial of a claim shall set forth, in a manner
calculated to be understood by you:
1.
the specific reason or reasons for the denial;

2.
reference to the specific Plan provisions on which the denial is based;

3.
a description of any additional material or information necessary for you to
perfect the claim and an explanation as to why such information is necessary;
and

4.
an explanation of the Plan’s claims procedure and the time limits applicable to
such procedures, including a statement of your right to bring a civil action
under section 502(a) of ERISA following an adverse benefit determination on
appeal.

Appeal of Adverse Benefit Determinations
You or your duly authorized representative shall have an opportunity to appeal a
claim denial to the Plan Administrator for a full and fair review. You or your
duly authorized representative may:
1.
request a review upon written notice to the Plan Administrator within 60 days
after receipt of a notice of the denial of a claim for benefits;

2.
submit written comments, documents, records, and other information relating to
the claim for benefits; and

3.
examine the Plan and obtain, upon request and without charge, copies of all
documents, records, and other information relevant to your claim for benefits.

The Plan Administrator’s review shall take into account all comments, documents,
records, and other information submitted by you relating to the claim, without
regard to whether such information was submitted or considered by the Plan
Administrator in the initial benefit determination. A determination on the
review by the Plan Administrator will be made not later than 60 days after
receipt of a request for review, unless the Plan Administrator determines that
an extension of time for processing is required. In the event that the Plan
Administrator determines that such an extension is required, written notice of
the extension shall be furnished to you prior to the termination of the initial
60-day period. The extension shall not exceed a period of 60 days from the end
of the initial period and the extension notice shall indicate the special
circumstances requiring an extension of time and the date on which the Plan
Administrator expects to render the determination on review.
The written determination of the Plan Administrator shall set forth, in a manner
calculated to be understood by you:
1.
the specific reason or reasons for the decision;

2.
reference to the specific Plan provisions on which the decision is based;


7



--------------------------------------------------------------------------------




3.
your right to receive, upon request and without charge, reasonable access to,
and copies of, all documents, records and other information relevant to the
claim for benefits; and

4.
a statement of your right to bring a civil action under section 502(a) of ERISA.

No person may bring an action for any alleged wrongful denial of Plan benefits
in a court of law unless the claims procedures set forth above are exhausted and
a final determination is made by the Plan Administrator. If you or other
interested person challenges a decision of the Plan Administrator, a review by
the court of law will be limited to the facts, evidence and issues presented to
the Plan Administrator during the claims procedure set forth above. Facts and
evidence that become known to you or other interested person after having
exhausted the claims procedure must be brought to the attention of the Plan
Administrator for reconsideration of the claims determination. Issues not raised
with the Plan Administrator will be deemed waived.
PLAN ADMINISTRATION
The Administrative Committee, consisting of the following officers and employees
of the Company: [ ] will be the Plan Administrator and the named fiduciary of
the Plan for purposes of ERISA. The authority and duties of the Administrative
Committee are described in this section and in such charters or other documents
as may be adopted from time to time. As circumstances may require, the Company
may appoint additional or substitute members of the Administrative Committee.
The Plan Administrator will be the sole judge of the application and
interpretation of the Plan, and will have the discretionary authority to
construe the provisions of the Plan, to resolve disputed issues of fact, and to
make determinations regarding eligibility for benefits (other than
determinations under “Eligibility” that are reserved to the Company). The Plan
Administrator shall correct any defect, reconcile any inconsistency, or supply
any omission with respect to the Plan. The decisions of the Plan Administrator
in all matters relating to the Plan that are within the scope of his/her
authority (including, but not limited to, eligibility for benefits, Plan
interpretations, and disputed issues of fact) will be final and binding on all
parties.
ACTION BY THE COMPANY
Any action taken by the Company under the Plan shall be taken by the
Administrative Committee of The Company (or by the local business or division
with respect to employees of the local business or division which shall
designate a local or division committee).
AMENDMENT AND TERMINATION OF THE PLAN
Vectrus, Inc. reserves the right to amend or terminate the Plan, in whole or in
part, at any time and for any reason. Such action shall be taken by the Board of
Directors of Vectrus, Inc. or its Compensation and Personnel Committee. The
authority and duties of the Compensation and Personnel Committee are described
in such charters or other documents as may be adopted from time to time.



8



--------------------------------------------------------------------------------




ERISA RIGHTS STATEMENT
As a participant in the Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan participants shall be entitled to:
Receive Information about Your Plan and Benefits
•
Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the plan,
including insurance contracts and a copy of the latest annual report (Form 5500
Series) filed by the plan with the U.S. Department of Labor and available at the
Public Disclosure Room of the Employee Benefits Security Administration.

•
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including insurance contracts and copies of
the latest annual report (Form 5500 Series) and updated summary plan
description. The Plan Administrator may make a reasonable charge for the copies.

Prudent Actions by Plan Fiduciaries
In addition to creating rights for Plan participants ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your Plan, called “fiduciaries” of the plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
welfare benefit or exercising your rights under ERISA.
Enforce Your Rights
If your claim for a benefit is denied or ignored, in whole or in part, you have
a right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the plan and do not receive them within
30 days, you may file suit in a federal court. In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the administrator. If you have a claim for
benefits which is denied or ignored, in whole or in part, you may file suit in a
state or federal court. If it should happen that the Plan fiduciaries misuse the
Plan’s money or if you are discriminated against for asserting your rights, you
may seek assistance from the U.S. Department of Labor, or you may file suit in a
federal court. The court will decide who should pay court costs and legal fees.
If you are successful the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay these costs and
fees, for example, if it finds your claim is frivolous.



9



--------------------------------------------------------------------------------










Assistance with Your Questions
If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue NW, Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publication hotline of the Employee Benefits Security Administration.

10



--------------------------------------------------------------------------------






Exhibit 1 Executive Employee Severance Pay Schedule


Salary Grade or Comparable Level


Severance Pay
For Less than Two Years of Completed Service


Severance Pay
For Two or More Years of Completed Service


19
Twelve weeks of weekly pay


Eleven weeks of weekly pay, plus one additional week of weekly pay for each year
of completed service


20
Thirteen weeks of weekly pay


Twelve weeks of weekly pay, plus one additional week of weekly pay for each year
of completed service


21
Fourteen weeks of weekly pay


Thirteen weeks of weekly pay, plus one additional week of weekly pay for each
year of completed service


22
Fifteen weeks of weekly pay


Fourteen weeks of weekly pay, plus one additional week of weekly pay for each
year of completed service


23
Sixteen weeks of weekly pay


Fifteen weeks of weekly pay, plus one additional week of weekly pay for each
year of completed service




11



--------------------------------------------------------------------------------






Exhibit 2 Band B Employee or Comparable Level Severance Pay Schedule




Band B or Comparable Level
Twenty-six weeks of weekly pay
Twenty-six weeks of weekly pay if years of service is less than three, plus
after three years of service, one additional week of weekly pay for each year of
completed service over two years of service








12



--------------------------------------------------------------------------------






Exhibit 3 Non-Executive or Comparable Level Severance Pay Schedule
Non- Executive Employee Severance Benefits


Salary Grade or Comparable Level


Severance Pay
For Less than Two Years of Completed Service


Severance Pay
For Two or More Years of Completed Service


9 through 12
Two weeks of weekly pay


One weeks of weekly pay, plus one additional week of weekly pay for each year of
completed service


13
Three weeks of weekly pay


Two weeks of weekly pay, plus one additional week of weekly pay for each year of
completed service


14
Four weeks of weekly pay


Three weeks of weekly pay, plus one additional week of weekly pay for each year
of completed service


15
Five weeks of weekly pay


Four weeks of weekly pay, plus one additional week of weekly pay for each year
of completed service


16
Six weeks of weekly pay


Five weeks of weekly pay, plus one additional week of weekly pay for each year
of completed service


17
Seven weeks of weekly pay
Six weeks of weekly pay, plus one additional week of weekly pay for each year of
completed service over


18
Eight weeks of weekly pay
Seven weeks of weekly pay, plus one additional week of weekly pay for each year
of completed service








13

